Citation Nr: 0932541	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  04-14 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for a left ankle 
disorder. 

2. Entitlement to service connection for scoliosis. 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active military service from July 1959 to 
June 1962. He also had unverified reserve duty in the United 
States Army Reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and July 2004 rating 
decisions of the Huntington, West Virginia, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
issues on appeal. 

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in July 2006. A 
transcript of that hearing is of record and associated with 
the claims folder. 

In September 2006, the Board issued a decision that denied, 
amongst other issues, the aforementioned claims. The Veteran 
appealed the Board's September 2006 decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
November 2007 issued an order approving a Joint Motion of the 
Parties to vacate the Board's decision regarding service 
connection for left ankle disorder and for scoliosis and to 
remand those issues back to the Board. 

The Board remanded the instant case in May 2008 for further 
development. 

The appeal is REMANDED to the RO. VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion observed the presumption of soundness had 
not been rebutted regarding scoliosis, even though the 
Veteran's separation physical examination recorded an 
impression that such disorder existed prior to service. The 
Joint Motion also observed pes cavus was documented in 
service, and VA had not addressed whether such pes cavus had 
caused a post-service left ankle disorder. 

Pursuant to the Board's May 2008 remand, the Veteran 
underwent a VA examination in September 2008. The examiner 
diagnosed the Veteran's conditions as idiopathic scoliosis 
with degenerative disc disease of the lumbosacral spine, 
idiopathic bilateral pes cavus, and minimal calcaneal 
enthesopathy with small lateral malleolus excrescence, left 
ankle. The examiner indicted that the idiopathic scoliosis 
and idiopathic bilateral pes cavus both were developmental  
disorders and had no relationship to military service or 
civilian life. However, the examiner did not indicate when 
the Veteran began to manifest these disorders, prior to, 
during, or after service. According to VAOPGCPREC 67-90, most 
hereditary/developmental diseases can be incurred or 
aggravated in service, in the sense contemplated by Congress. 
They can be considered to be incurred in service if their 
symptomatology did not manifest itself until after entry on 
duty. Service connection may be granted for hereditary 
diseases which either first manifest themselves during 
service or which preexist service and progress at an 
abnormally high rate during service. This issue must be 
addressed as to the origin of the Veteran's scoliosis and pes 
cavus because it was not addressed in the September 2008 VA 
examination as to the onset of either of these idiopathic 
disorders.

Additionally, a review of the record reveals that the Veteran 
also had reserve duty in addition to his active duty service. 
This duty has not been verified, although the Veteran did 
note during his July 2006 Travel Board hearing that he was 
not examined during reserve duty for scoliosis, pes cavus, or 
his left ankle disorder. He related that he got his own 
medical examinations and his doctor signed off on them. 
However, a review of the record reveals no evidence of 
private medical records related to his reserve service. The 
record does have at least one Reserve enlistment examination 
dated in December 1978. The RO/AMC should attempt to verify 
the Veteran's reserve service, and obtain any medical records 
related to that period of service. 

Finally, an October 2008 statement from the Veteran was 
submitted to VA in support of his claim. In that statement, 
the Veteran indicated that he went on Social Security 
Administration (SSA) disability benefits because of his back 
problems. This evidences that the Veteran is a recipient of 
SSA benefits. However, the SSA records upon which the award 
was based are not in the claims file, and VA has a statutory 
duty to obtain these records. 38 U.S.C.A. § 5103A(b)(3); 38 
C.F.R. § 3.159(c)(2); see Dixon v. Gober, 14 Vet. App. 168, 
171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992). 
These records should be obtained on remand. See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, this case is REMANDED for the following action: 

1. The RO will ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment for the claimed 
scoliosis, pes cavus, or left ankle 
condition, that is not evidenced by the 
current record and those records should 
be obtained. The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO should then obtain these records 
and associate them with the claims 
folder. 

2. The RO will contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, to verify the 
Veteran's reserve service and to verify 
all of his periods of ACDUTRA and 
INACDUTRA. All service medical and 
personnel records during his reserve, 
ACDUTRA and INACDUTRA, should be obtained 
and associated with the claims folder. If 
no service records can be found, or if 
they have been destroyed, the RO will 
request specific confirmation of that 
fact and make a formal finding of such 
unavailability or non-verification of 
service. See Spencer v. West, 13 Vet. 
App. 376, 380, (2000); Sarmiento v. 
Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); 
38 C.F.R. §§ 3.203(a), (c) (All as to 
reliance placed by VA upon service 
department and NPRC determinations). 

3. With regard to any attempt to obtain 
such records: 

a. If the requested records are held 
by a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. If the requested records are held 
by a health care provider or 
facility not associated with the 
Federal government, notify the 
claimant in accordance with the 
provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).

4. Obtain from the SSA a copy of its 
decision regarding the Veteran's claim 
for SSA disability benefits, as well as 
the medical records relied upon in that 
decision. Associate those records with 
the claims folder.

5. After a reasonable period of time or 
upon the Veteran's response, the RO 
should afford the claimant a 
comprehensive VA medical examination. The 
following considerations will govern the 
examination:

        a.  The examination will be 
conducted by a qualified physician, and 
will be accompanied by review of the 
claims folder.
        
        b. The examiner must respond to the 
following inquiry: Based upon a review of 
the claims folder, and any other medical 
or lay evidence received, the examiner 
should indicate whether the Veteran has 
scoliosis or pes cavus, or a left ankle 
disorder whose onset was prior to 
service, during service, or after 
service, or was caused by any incident of 
service. It is important for the 
examiner, if possible, to determine the 
onset of the Veteran's scoliosis and left 
ankle disability. If the examiner cannot 
respond to this inquiry without resort to 
speculation, he or she should so state.

6. Thereafter, the RO will readjudicate 
the issues of service connection for 
scoliosis and left ankle disorder. The RO 
must ensure that all directed factual and 
medical development as noted above is 
completed. In the event that the 
examination reports do not contain 
sufficient detail, the RO must take any 
appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes). If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal. He should be 
given an opportunity to respond. 


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  he law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





